DETAILED ACTION
This is in response to application filed on 03/23/2020, said application claims foreign priority to JP2019-059079 filed 03/26/2019, JP2019-171269 filed 09/20/2019, JP2020-036010 filed 03/03/2020.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-22 are pending and presented for examination, of which claims 1, 18-22 are in independent form.

Allowable Subject Matter
Claims 5-6, 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and as well as correcting the objection with respect to claim 5.
Claims 11-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claim Objections
Claims 1-3, 5, 7-8, 10, 18-22 are objected to because of the following informalities:  Regarding claims 1-3, 5, 7-8, 10, 18-22 where the limitation recites “the indices” or “indices” or “a plurality of indices” should be amended to “the plurality of indices” so to keep referencing of the element consistent.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4, 8, 11-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The following claims are indefinite, and for the purpose of compact prosecution these claims will be given their best possible broadest reasonable interpretations.
Claims 1 and 18-22, the limitation “....outputting...data of the image of the protractor” is unclear in terms of what is that “data” and also there seems to be no any connection of this “data” to the size or shape change of the image of the protractor.  
Claim 2 overall is unclear, particularly, the limitation “....wherein the second change process includes: a process for specifying the mode of the indices...based on a numerical value range of a numerical value representing magnification....or a feature amount of a shape....and a process for changing the mode of the indices of the image of the protractor to the specified mode of the indices”.  The reason being, first, claim 2 does not logically connect to its parent claim 1, because the second change process according to the parent claim 1 is based on the same received instruction that either change the size or the shape of the image of the protractor and then based on that received instruction to also change the mode of the indices of the image of the protractor accordingly, in other words, the received instruction perform both the change of the size/shape and the corresponding mode of the indices of the image of the protractor.  However, the “specifying” in claim 2 appears to be a separate instruction to change the mode of the indices such as by specifying a numerical value.  Third, the limitation “a numerical value range of a numerical value representing magnification” does not make sense, it is unclear if it is trying to claim a range of value or a magnification value?  Also, it is unclear what it means by “....specifying...based on...a feature amount of a shape...”? 
Claim 4 contradicts parent claim 1 because according to parent claim 1, the received instruction perform both the change of the size/shape and the corresponding mode of the indices of the image of the protractor, however, claim 4 is claiming the second change process is not included in the received instruction of which is the second change process is based on according to the parent claim 1.
Claim 8, the limitation “...adding the indices...deleting the indices...” is unclear because first it is unclear if “the indices” is referring to the “the plurality of indices” from the parent claim, second, assuming “the indices” refers to “the plurality of indices” from the parent claim then it appears to be claiming adding and deleting the plurality of indices that already exist in the protractor again to the protractor which does not make sense.
Claim 11, the limitation “...a magnitude of a central angle which is a numerical value representing a feature amount of the shape of the image... magnitude of the central angle” is unclear what it means? Also, what is “a feature amount of the shape...”?
Claim 12 overall does not seem to make sense.  First, what is the “movement”?  And how does the “movement” change the size or shape of the protractor?
Claim 13 is similar to claim 4 and is rejected along the same rationale.
Claim 14, the limitation “...an operation of the shape change instruction and an operation of the rotation instruction are operations performed on mutually different areas of the image of the protractor” is unclear and appears to mean that the rotation or shape change is operated on a portion of the protractor image which does not really make any sense because for example, to rotate a protractor means the entire protractor image is being rotated not just a portion of the protractor image.  Therefore, it is unclear how to rotate an area (e.g. a portion) of the protractor or to change a shape on an are of the protractor?
Claim 15, the limitation “...the image of the protractor includes a first image representing the protractor and a second image representing an area for receiving an operation on the protractor....” is unclear and does not really seem to make sense because, first, what is that “area”? Second, what is the configuration or layout of the first image with respect to the second image, for example, are they being placed side-by-side, etc.? Third, if the image of the protractor is composed of two images then that means the image of the protractor is not only the protractor itself, and that second image representing an area for receiving operation on the protractor is for example, an input field or some other interface element, then how do one rotate or change size or shape or measure with the image of the protractor that is with that combined configuration? In other words, it would not make sense to rotate the input field.  
Claim 16 depends from claim 15 and is also rejected along the same rationale. 
Claim 17 overall is unclear and does not seem to logically connect to parent claim 1. First, according to the parent claim 1, the changed image of the protractor is already output, but claim 17 is claiming displaying “the image of the protractor” (referencing the image of the protractor from parent claim 1), which is the image of the protractor before the change instruction. Second, the same “display instruction” that display the image of the protractor is also being referenced to display an image of another protractor, so it is unclear how does that work? Third, the limitation “...in associated with each other...” is unclear what it means?  And also, the limitation “...displaying...an image of another protractor and another information...in front of the image of the protractor...” is unclear what it mean? Fourth, what does it mean by “...exchanging the positions of the information of the protractor and the another information of the another protractor...exchanging the positions of the information of the protractor and the another information of the another protractor...”, exchanging information with whom?

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 7, 18 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Migos et al. (US PGPub. No. 2016/0357430) (hereinafter Migos).

In reference to independent claim 1:
Migos teaches a non-transitory computer-readable medium storing a program for causing one or more processors to execute a process (i.e. ... The one or more processors 120 run or execute various software programs and/or sets of instructions stored in memory 102 to perform various functions... - Paragraph 47), the process comprising: acquiring an image of a protractor having a plurality of indices used for measurement; determining whether a size change instruction or a shape change instruction for the image of the protractor has been received; when it is determined that the size change instruction or the shape change instruction for the image of the protractor has been received, performing a first change process for changing a size or shape of the image of the protractor based on whether the received instruction is the size change instruction or the shape change instruction, and a second change process for changing a mode of the indices of the image of the protractor to a mode based on the received instruction; and outputting the image of the protractor in which the size or shape and the mode of the indices are changed or data of the image of the protractor (i.e. .....drawing aids, such as...protractor.....FIG. 5A shows a straight-edge ruler as an example of the ruler tool, rulers of other shapes are possible.... rulers with curved edges, etc...a zooming gesture is performed to enlarge the content...in some embodiments, the length scale of the tick marks (as reflected in the spacing between tick marks 530) shown on the virtual drawing aid (e.g., straight-edge ruler 524) is zoomed as well in accordance with the zooming factor.... - Paragraphs 3, 185, 221).

In reference to claim 2:
Migos teaches the non-transitory computer-readable medium according to claim 1, wherein the second change process includes: a process for specifying the mode of the indices after size change or shape change based on a numerical value range of a numerical value representing magnification after the size change or a feature amount of a shape after the shape change; and a process for changing the mode of the indices of the image of the protractor to the specified mode of the indices (i.e. .....drawing aids, such as...protractor.....FIG. 5A shows a straight-edge ruler as an example of the ruler tool, rulers of other shapes are possible.... rulers with curved edges, etc...a zooming gesture is performed to enlarge the content...in some embodiments, the length scale of the tick marks (as reflected in the spacing between tick marks 530) shown on the virtual drawing aid (e.g., straight-edge ruler 524) is zoomed as well in accordance with the zooming factor.... - Paragraphs 3, 185, 221).

In reference to claim 4: 
Migos teaches the non-transitory computer-readable medium according to claim 1, wherein the second change process is a process that is not included in the first change process (i.e. ...the size and spacing of the tick marks are user-configurable.... - Paragraph 178).

In reference to claim 7:
Migos teaches the non-transitory computer-readable medium according to claim 1, wherein the determining comprises determining whether an enlargement instruction or reduction instruction of the image of the protractor has been received as the size change instruction, when it is determined that the enlargement instruction has been received, the mode of the indices is changed such that the indices become finer, as the second change process (i.e. Fig. 5K show zoomed-in tick marks are more spaced out so user can see better), and when it is determined that the reduction instruction has been received, the mode of the indices is changed such that the indices become coarser, as the second change process (i.e. Fig. 5J shown zoomed-out tick marks are closer to each other and harder to see).

In reference to independent claim 18:
A protractor image changing apparatus comprising: one or more processors; and one or more memories configured to store instructions executable by the one or more processors, wherein the one or more processors, under control of the instructions, performs: acquiring an image of a protractor having a plurality of indices used for measurement; determining whether a size change instruction or a shape change instruction for the image of the protractor has been received; when it is determined that the size change instruction or the shape change instruction for the image of the protractor has been received, performing a first change process for changing a size or shape of the image of the protractor based on whether the received instruction is the size change instruction or the shape change instruction, and a second change process for changing a mode of the indices of the image of the protractor to a mode based on the received instruction; and outputting the image of the protractor in which the size or shape and the mode of the indices are changed or data of the image of the protractor.
- Claim 18 contains substantially similar subject matter as in claim 1, and is rejected along the same rationale. Migos teaches processor(s) and memories in paragraph [0047].

In reference to independent claim 22:
A protractor image changing method comprising: acquiring an image of a protractor having a plurality of indices used for measurement; determining whether a size change instruction or a shape change instruction for the image of the protractor has been received; when it is determined that the size change instruction or the shape change instruction for the image of the protractor has been received, performing a first change process for changing a size or shape of the image of the protractor based on whether the received instruction is the size change instruction or the shape change instruction, and a second change process for changing a mode of the indices of the image of the protractor to a mode based on the received instruction; and outputting the image of the protractor in which the size or shape and the mode of the indices are changed or data of the image of the protractor.
- Claim 22 contains substantially similar subject matter as in claim 1, and is rejected along the same rationale.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Migos et al. (US PGPub. No. 2016/0357430) (hereinafter Migos) in view of DING et al. (CN107589937; Filed: Aug. 28, 2017) (hereinafter DING).

In reference to claim 3: 
Migos teaches the non-transitory computer-readable medium according to claim 1, Migos does not teach wherein a process for specifying any one of a plurality of switching images based on the received instruction as the image of the protractor in which the size or shape and the mode of indices are changed is executed as the first change process and the second change process.  However, DING teaches “....changing the size of the protractor,....changing the size of the protractor, so as to implement a semi-circular protractor and a full-circle protractor....'large-size', and ‘medium size' and 'small size'...." and note that in Fig. 3 there are more scale lines when the protractor is changed to large-size, and less scale lines when changed to small-size (Pages 2-3; Fig. 11).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to Migos to include the teachings of DING to enable the changing of the protractor image to different sizes and the corresponding scale lines by merely specifying large-size or small-size, etc., instead of using gesture instruction.  Such a person would have been motivated to make this combination according to the aspects of the present invention so to avoid the scale lines being squeezed together, which is not beautiful (Page 3).

In reference to claim 8: 
Migos teaches the non-transitory computer-readable medium according to claim 7, although Migos does not explicitly teach wherein when it is determined that the enlargement instruction has been received, the mode of the indices is changed by adding the indices as the second change process, and when it is determined that the reduction instruction has been received, the mode of the indices is changed by deleting the indices as the second change process.  However, DING teaches in figure 11, when the protractor size is changed to the large-size, there are more scale lines/scales, whereas when changed to the small-size, some scale lines are removed (Page 3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to Migos to include the teachings of DING to show more scale lines when changed to large-size and to show less scale lines when changed to small-size.  Such a person would have been motivated to make this combination according to the aspects of the present invention so to avoid the scale lines being squeezed together, which is not beautiful (Page 3).
 
Claims 10, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Migos et al. (US PGPub. No. 2016/0357430) (hereinafter Migos) in view of HORIUCHI MASAHARU (JP H0581391; Filed: Sep. 18, 1991) (hereinafter MASAHARU).

In reference to claim 10: 
Migos teaches the non-transitory computer-readable medium according to claim 1, Migos does not teach wherein the determining comprises determining whether a measurement range change instruction has been received as the shape change instruction, and when it is determined that the measurement range change instruction has been received, the image of the protractor is transformed as the first change process, and a range of the indices included in the image of the protractor is changed as the second change process. However, MASAHARU teaches “...The display range changing process...for example, the entire circumference (360 degrees), 1/2 (180 degrees), 1 Shape display for / 4 (90 degrees)...and a specified angle is performed...changing...shape of the protractor... (Paragraphs 6-8; Note that it would be obvious when the protractor is changed to the shape of 180 degrees, the range of the indices will be greater than the protractor with a 90 degree shape).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to Migos to include the teachings of MASAHARU to provide different protractor shapes.  Such a person would have been motivated to make this combination according to the aspects of the present invention because so that a straight line can be drawn easily (Paragraphs 6-8).

In reference to claim 13:
Migos and MASAHARU teach the non-transitory computer-readable medium according to claim 10, Migos teaches wherein the size change instruction (i.e. ...zooming the virtual drawing aid... - Paragraph 223) and MASAHARU teaches the shape change instruction are mutually exclusively received (i.e. ... a specified angle is performed...changing...shape of the protractor... - Paragraphs 6-8). The motivation to combine is the same as in claim 10.

Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Migos et al. (US PGPub. No. 2016/0357430) (hereinafter Migos) in view of Wareing et al. (US PGPub. No. 2017/0315692) (hereinafter Wareing).

In reference to independent claim 19: 
Migos teaches.....wherein the client terminal performs a process based on the protractor image changing program, the process comprising: acquiring an image of a protractor having a plurality of indices used for measurement; determining whether a size change instruction or a shape change instruction for the image of the protractor has been received; when it is determined that the size change instruction or the shape change instruction for the image of the protractor has been received, performing a first change process for changing a size or shape of the image of the protractor based on whether the received instruction is the size change instruction or the shape change instruction, and a second change process for changing a mode of the indices of the image of the protractor to a mode based on the received instruction; and outputting the image of the protractor in which the size or shape and the mode of the indices are changed or data of the image of the protractor (i.e. .....drawing aids, such as...protractor.....FIG. 5A shows a straight-edge ruler as an example of the ruler tool, rulers of other shapes are possible.... rulers with curved edges, etc...a zooming gesture is performed to enlarge the content...in some embodiments, the length scale of the tick marks (as reflected in the spacing between tick marks 530) shown on the virtual drawing aid (e.g., straight-edge ruler 524) is zoomed as well in accordance with the zooming factor.... - Paragraphs 3, 185, 221).  
Although Migos does not explicitly teach A server apparatus configured to transmit a protractor image changing program to a client terminal capable of communicating with the server apparatus via a network,.... However, Wareing teaches “...a client computer in a client-server network environment,. a centralized or distributed database, and/or associated caches and servers) that store the one or more sets of instructions...” (Paragraphs 32, 37)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to Migos to include the teachings of Wareing to utilize client-server network.  Such a person would have been motivated to make this combination according to the aspects of the present invention because it makes the update and distribution of the software easier.

In reference to independent claim 20:
A protractor image changing system including a server apparatus and a client terminal that are capable of communicating via a network, wherein: the client terminal performs a process according to a protractor image changing program, the process comprising: determining whether a size change instruction or a shape change instruction for the image of the protractor has been received; when it is determined that the size change instruction or the shape change instruction for the image of the protractor has been received, performing a first change process for changing a size or shape of the image of the protractor based on whether the received instruction is the size change instruction or the shape change instruction, and a second change process for changing a mode of the indices of the image of the protractor to a mode based on the received instruction; and outputting the image of the protractor in which the size or shape and the mode of the indices are changed or data of the image of the protractor.
- Claim 20 contains substantially similar subject matter as in claim 19, and is rejected along the same rationale.

In reference to independent claim 21:
A server apparatus that communicates with a client terminal via a network and performs at least a part of a process included in a protractor image changing method, wherein the client terminal performs a process according to a protractor image changing program, the process comprising: determining whether a size change instruction or a shape change instruction for the image of the protractor has been received; when it is determined that the size change instruction or the shape change instruction for the image of the protractor has been received, performing a first change process for changing a size or shape of the image of the protractor based on whether the received instruction is the size change instruction or the shape change instruction, and a second change process for changing a mode of the indices of the image of the protractor to a mode based on the received instruction; and outputting the image of the protractor in which the size or shape and the mode of the indices are changed or data of the image of the protractor.
- Claim 21 contains substantially similar subject matter as in claim 19, and is rejected along the same rationale.

Examiner’s note: Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant. However, any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are included in form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEN SHIAU whose telephone number is (571)270-5318. The examiner can normally be reached on Monday to Saturday, 9am to 6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Shen Shiau/
Primary Examiner, Art Unit 2174